ON MOTION FOR REHEARING
Appellant has presented a very able and forceful motion for rehearing, the thrust of which is that the evidence most favorable to appellant raises for jury determination the fact issue of whether Baird’s job related activities prior to his death constituted a strain or overexertion. Appellant does not contend that the case was not fully developed in the trial court, but, in effect, seeks a holding that any job related activity hypothetically ascribed to producing a heart attack constitutes evidence of an accidental injury within the scope of the workmen’s compensation law. This is not the position taken by our courts, for recovery is allowed in heart attack cases only where there is a job-connected physical strain or overexertion or a particular exciting mental stimulus which precipitates the heart attack; to hold otherwise would relegate workmen’s compensation coverage to the status of health insurance which the Legislature has not provided. Olson v. Hartford Accident & Indemnity Company, 477 S.W.2d 859 (Tex.Sup.1972).
The cases on which appellant relies, as well as others considered in connection with the original opinion, again have been reviewed carefully. In each case allowing compensation there was testimony or circumstances from which legally there could be, and was, resolved the fact that the job related activity produced a sudden, unusual or unexpected strain or overexertion precipitating a heart attack. In the case at bar, however, the probative force of the evidence is so weak that it raises only a surmise or suspicion that Baird strained or overexerted himself and, in legal contemplation, is “no evidence” to support a finding of accidental injury, even under the liberal construction given by our Texas courts to the meaning of the words “accidental” and “injury,” particularly in heart attack cases.
The motion for rehearing is overruled.